     Case 1:18-cv-01880-EGB Document 34 Filed 01/03/19 Page 1 of 3




        In the United States Court of Federal Claims
                                No. 18-1880C
                           (Filed: January 3, 2019)

**************************

ORACLE AMERICA, INC.,

                     Plaintiff,

v.

THE UNITED STATES,

                     Defendant,

and

AMAZON WEB SERVICES, INC.,

                     Intervenor.

**************************

                                   ORDER

       On December 21, 2018, plaintiff, Oracle America, Inc. (“Oracle”),
filed an application for access to protected material on behalf of Ms. Peggy
Bruggman. Intervenor, Amazon Web Services, Inc. (“AWS”), filed a timely
objection to Oracle’s application. Plaintiff, at the court’s direction, filed a
response to intervenor’s objection on January 2, 2019. Neither further
briefing nor oral argument is deemed necessary. For the reasons set out
below, we deny the application.

       When considering an objection to an application for access, the court
weighs such factors as the “nature and sensitivity of the information at issue,
the party’s need for access to the information in order to effectively represent
its position, the overall number of applications received, and any other
concerns that may affect the risk of inadvertent disclosure.” Rules of the
United States Court of Federal Claims, App. C, ¶ 18(c).
  Case 1:18-cv-01880-EGB Document 34 Filed 01/03/19 Page 2 of 3



       Regarding the nature and sensitivity of the information, the parties
agree that the information at issue is highly sensitive, and the government,
although it did not file an objection to the application for access, requested
heightened security measures for Ms. Bruggman’s access to the material. See
Intervenor’s Obj. 2, 5, 7; Pl.’s Resp. 2, 6, 8. Furthermore, plaintiff and
intervenor acknowledge that these firms operate in an intensely competitive
environment on an ongoing basis and that harm flowing from inadvertent
disclosure would be, as plaintiff puts it, “real and material.” Pl.’s Resp. 2.

        Intervenor argues that plaintiff has not shown any need for Ms.
Bruggman to access the information for plaintiff’s position to be effectively
represented. The court agrees. Although it is, of course, plaintiff’s right to
select counsel, when considering access to protected material the shown need
for access must be considered. Currently, five attorneys for plaintiff are
permitted to access protected material. Although plaintiff states that Ms.
Bruggman’s litigation experience will “give Oracle increased confidence in
the approach taken in this litigation,” Pl.’s Resp. 2, neither the application
nor the response provides any real explanation as to what unique contribution
Ms. Bruggman will bring to the analysis. We note as well that Ms.
Bruggman’s lack of involvement with procurements generally, while offered
to minimize the risk of disclosure, also militate against the need for her
involvement at this stage.

       As for the risk of inadvertent disclosure, Ms. Bruggman works in
close proximity and reports to those who are involved in competitive
decision-making and, in the course of her responsibilities described in the
application, she may be called upon to give procurement-related advice.
Given the highly sensitive nature of the material, the early stage of the
procurement, and the dollars involved, plaintiff has not made a sufficient
showing of need to overcome the risks of inadvertent disclosure.
Additionally, the matters asserted in the complaint were very lightly
redacted, allowing counsel to meaningfully discuss non-privileged matters
without violating the protective order.

       In sum, this matter involves highly sensitive information and a keenly
competitive procurement in its early stages. In the absence of any persuasive
reason to expand the already substantial list of admittees, the court finds that
the hazards flowing from an inadvertent disclosure are an unwarranted risk.
We therefore deny the application.


                                       2
Case 1:18-cv-01880-EGB Document 34 Filed 01/03/19 Page 3 of 3



                                  s/Eric G. Bruggink
                                  ERIC G. BRUGGINK
                                  Senior Judge




                              3
